Washoe County Alternate Public Defender Jennifer L. Lunt seek a writ
                   directing the district court to rescind and/or vacate the administrative
                   order. They argue that it conflicts with (1) the controlling provisions of
                   the Nevada Revised Statutes, (2) the model plan submitted pursuant to
                   ADKT 411, and (3) the Sixth Amendment right to effective assistance of
                   counsel.
                                The real parties in interest, Washoe County District Attorney
                   Richard Gammick and Washoe Legal Services (WLS) Executive Director
                   Paul Elcano, Jr., have filed answers to the petition.           The Nevada
                   Attorneys for Criminal Justice, Inc. has submitted an amicus brief in
                   support of the petitioners.     And we have heard oral argument by the
                   parties on the issues raised.
                                Because we conclude that no bright-line rule prohibits the
                   ECR pilot program and the administrative order can easily be amended to
                   avoid the statutory, ADKT 411, and Sixth Amendment conflicts, we grant
                   the petition in part and lift our stay of the ECR pilot program's
                   implementation.
                   Standard of review
                                "A writ of mandamus is available to compel the performance of
                   an act that the law requires as a duty resulting from an office, trust, or
                   station, or to control a manifest abuse or arbitrary or capricious exercise of
                   discretion." State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev.
267 P.3d 777, 779 (2011) (citation omitted). The writ will not
                   issue, however, if the petitioner has a plain, speedy, and adequate remedy
                   in the ordinary course of law. NRS 34.170. And, because a writ of
                   mandamus is an extraordinary remedy, the decision to entertain a petition


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    MO'
                for the writ lies within our discretion.   Hickey v. Eighth Judicial Dist.
                Court, 105 Nev. 729, 731, 782 P.2d 1336, 1338 (1989). In deciding whether
                to exercise that discretion, we may consider, among other things, whether
                the petition raises an important issue of law that needs clarification.
                Armstrong, 127 Nev. at , 267 P.3d at 779-80. Because the instant
                petition challenges defects in the administrative order that cannot be
                adequately remedied in the ordinary course of law and raises important
                issues of law that need clarification, we exercise our discretion to consider
                its merits.
                Statutory conflict
                              Nothing in the Nevada Revised Statutes prohibits the
                implementation of an ECR pilot program. However, the relevant statutes
                plainly prohibit the district court from appointing counsel other than the
                public defender to represent indigent defendants unless the public
                defender is disqualified or other good cause exists. In interpreting those
                statutes, we must give them their plain meaning, construe them as a
                whole, and read them in a manner that makes the words and phrases
                essential and the provisions consequential. Mangarella v. State, 117 Nev.
130, 133, 17 P.3d 989, 991 (2001). "Statutes within a scheme and
                provisions within a statute must be interpreted harmoniously with one
                another in accordance with the general purpose of those statutes and
                should not be read to produce unreasonable or absurd results."
                Washington v. State, 117 Nev. 735, 739, 30 P.3d 1134, 1136 (2001). And
                when "a general statutory provision and a specific one cover the same
                subject matter, the specific provision controls." In re Resort at Summerlin
                Litigation, 122 Nev. 177, 185, 127 P.3d 1076, 1081 (2006).


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                            NRS 7.115, NRS 171.188, and NRS 260.060 address the
                appointment of counsel for indigent criminal defendants. NRS 7.115 and
                NRS 171.188(3) are specific statutes that expressly require the court to
                appoint the public defender unless the public defender is "disqualified,"
                "unable to represent the defendant," or "other good cause appears."    See
                Mathews v. State, 91 Nev. 682, 684, 541 P.2d 906, 907 (1975) ("[W]hen an
                eligible indigent takes an appeal . . . , the appeal must be handled by the
                county public defender; except, of course, in those cases where the county
                defender cannot act or is otherwise disqualified." (emphasis added)). NRS
                260.060, on the other hand, is a general statute that allows the court to
                appoint counsel "other than, or in addition to, the public defender" for
                cause if the appointment is consistent with "the laws of this state
                pertaining to the appointment of counsel to represent indigent criminal
                defendants." See generally Sechrest v. State, 101 Nev. 360, 367, 705 P.2d
                • 626, 631 (1985) (the permissive language of NRS 260.060 indicates the
                appointment of additional counsel is discretionary with the court),
                overruled on other grounds by Harte v. State, 116 Nev. 1054, 1067, 13 P.3d
420, 429 (2000). As the specific statutory provisions pertaining to the
                appointment of counsel to represent indigent criminal defendants, NRS
                7.115 and NRS 171.188(3) are the controlling statutes.
                            The administrative order manifests an erroneous
                interpretation and application of these statutes by allowing the district
                court to appoint WLS counsel to represent indigent defendants without
                any showing that the public defender is unable to represent the indigent
                defendants or good cause exists to justify the WLS appointment. This
                aspect of the administrative order therefore demonstrates a manifest


SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A
                abuse of discretion.   See Armstrong, 127 Nev. at         , 267 P.3d at 780
                (defining manifest abuse of discretion for purposes of mandamus relief).
                The ECR pilot program can be salvaged by deleting the provisions in the
                administrative order that address the appointment Of WLS counsel and
                adding a provision that requires the appointment of the public defender to
                represent indigent defendants in all cases assigned to the ECR pilot
                program except as provided in NRS 7.115 and NRS 171.188(3).
                ADKT 411 conflict
                            We have entered several orders in ADKT 411 adopting the
                recommendations of the Indigent Defense Commission; nothing in these
                orders prohibits the implementation of an ECR pilot program. The
                original order announced the standard for determining indigency, required
                each judicial district to formulate an administrative plan for indigent
                representation,' promulgated indigent defense performance standards,
                and mandated studies to establish a reasonable caseload standard for
                public defenders. See ADKT 411 (Order, January 4, 2008). Following a
                public hearing on the original order, we entered a second order that
                promulgated a significantly revised version of the performance standards
                and emphasized that the standards are a guide and are not mandatory
                criteria in all cases. See ADKT 411 (Order, October 16, 2008).
                            The administrative order does not conflict with the revised
                performance standards. The U.S. Supreme Court has stated that "[n]
                particular set of detailed rules for counsel's conduct can satisfactorily take


                      "The parties have referred to this indigent representation plan as
                the "model plan."


SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                     account of the variety of circumstances faced by defense counsel or the
                     range of legitimate decisions regarding how best to represent a criminal
                     defendant." Strickland v. Washington, 466 U.S. 668, 688-89 (1984). The
                     revised performance standards plainly state that they are guides, they are
                     not to be undertaken automatically and should be tailored to the
                     requirements of a particular case, and their relevance to ineffective-
                     assistance claims depends upon all of the case's circumstances. See ADKT
                     411 (Order, October 16, 2008) (Exhibit A, Standard 1).
                                  Although the administrative order does not conflict with the
                     revised performance standards, it does conflict with the Second Judicial
                     District Court's model plan by allowing the district court to participate in
                     the appointment of private counsel. However, because the model plan has
                     not yet been reviewed and approved by the Indigent Defense Commission
                     and this court, the conflict is academic. Moreover, amending the
                     administrative order to require the appointment of the public defender to
                     represent indigent defendants in all cases assigned to the ECR pilot
                     program, except as provided in NRS 7.115 and NRS 171.188(3), will
                     eliminate this conflict.
                     Sixth Amendment conflict
                                  Nothing in the Sixth Amendment prohibits the
                     implementation of an ECR pilot program, and the administrative order
                     does not prohibit counsel from seeking additional discovery or conducting
                     further investigation. However, the administrative order does interfere
                     with the independence of counsel.
                                  Defendants have a Sixth Amendment right to effective
                     assistance of counsel during the negotiation of a plea bargain.   Missouri v.


SUPREME COURT
        OF
     NEVADA
                                                          6
(0) 1947A    4   s
                Frye, 566 U.S.    „ 132 S. Ct. 1399, 1407-08 (2012). Counsel provides
                effective assistance when his performance is reasonable under prevailing
                professional norms. Strickland, 466 U.S. at 688. To this end, "counsel has
                a duty to make reasonable investigations or to make a reasonable decision
                that makes particular investigations unnecessary." Id. at 691. "Counsel's
                actions are usually based . . . on informed strategic choices made by the
                defendant and on information supplied by the defendant,"           id., and
                counsel's decision to advise a quick plea bargain may be reasonable under
                the circumstances, see Premo v. Moore, 562 U.S. „ 131 S. Ct. 733,
                742-43 (2011). Because the administrative order does not address
                discovery or investigation, any claim that counsel was ineffective for
                failing to seek additional discovery or adequately investigate the ECR
                pilot program cases must be resolved on a case-by-case basis.           See
                Rompilla v. Beard, 545 U.S. 374, 393-94 (2005) (O'Connor, J., concurring)
                (noting the Court's "longstanding case-by-case approach to determining
                whether an attorney's performance was unconstitutionally deficient under
                Strickland").
                            In contrast, rules that "interfere with the constitutionally
                protected independence of counsel and restrict the wide latitude counsel
                must have in making tactical decisions" may constitute an "[a]ctual or
                constructive denial of assistance of counsel [that] is legally presumed to
                result in prejudice." Strickland, 466 U.S. at 689, 692. The administrative
                order plainly interferes with the independence of counsel by directing the
                district court to appoint the public defender as co-counsel and then
                ordering "that the public defender shall have no further responsibilities."
                However, we conclude that amending the administrative order to require


SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1947A
the appointment of the public defender to represent indigent defendants in
all cases assigned to the ECR pilot program, except as provided in NRS
7.115 and NRS 171.188(3), will eliminate this interference.
Conclusion
             We conclude that no bright-line rule prohibits implementing
an ECR pilot program. However, for the reasons stated above, the district
court's administrative plan for implementing the ECR pilot program
cannot stand in its current form and must be amended if it is to be
implemented. 2 The district court would have to make the following
changes to its administrative order: (1) delete the provisions interpreting
NRS 7.115, NRS 171.188, and NRS 260.060; (2) delete the provisions
addressing the appointment, funding, and duties of WLS counsel; (3) add a
provision requiring the district court to appoint the Washoe County Public
Defender to represent indigent defendants in all cases assigned to the
ECR pilot program, except as provided in NRS 7.115 and NRS 171.188(3);
and (4) modify the provision that states, "The ECR Pilot Program shall be
administered by the Washoe County District Attorney" to include "with
the cooperation of the Washoe County Public Defender." Our order
granting a temporary stay tolled the period during which the ECR pilot
program was to be implemented. We lift the stay. The district court may

      2We   note that it is unclear how the district court has jurisdiction to
appoint counsel for indigent defendants without an indictment or
information. See Nev. Const. art. 1, § 8; NRS 173.015; Cairns v. Sheriff,
89 Nev. 113, 116, 508 P.2d 1015, 1017 (1973). It is our understanding that
jurisdiction is being waived as part of the plea negotiations, but the issue
is not before us and we express no opinion as to whether such a waiver
would be proper or enforceable.




                                      8
implement the ECR pilot program for the remainder of that period after
the administrative order has been amended. Accordingly, we
            ORDER the petition GRANTED IN PART and DIRECT THE
CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS
instructing the Second Judicial District Court to vacate Administrative
Order 2012-07 or amend Administrative Order 2012-07 in accordance with
the directions provided in this order.




                                                                     J.




                                             Douglas


                                                                     J.
                                             Saitta



cc: Hon. David A. Hardy, District Judge
     Hon. Jerome Polaha, District Judge
     Hon. Brent T. Adams, District Judge
     Hon. Scott N. Freeman, District Judge
     Hon. Jennifer Togliatti, District Judge
     Washoe County Alternate Public Defender
     Washoe County Public Defender
     Washoe Legal Services



                                         9
                Washoe County District Attorney
                Allen Lichtenstein
                Franny A. Forsman
                Clark County Public Defender
                Marc Picker, Esq., Ltd.
                Washoe District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                            10
(0) 1947A <